Case 0:20-cv-61912-DPG Document 14-1 Entered on FLSD Docket 10/09/2020 Page 1 of 4


                                                                                                    Exhibit 1


                                 IN THE UNITED STATES DISTRICT COURT
                                FOR THE SOUTHERN DISTRICT OF FLORIDA

                                           CASE. NO.: 0:20-r-61912-D11G


            LARRY KI.AYMAN,

                                   Plaintiff,

                           v.

            INFOWARS, Ur:, FREE SPEW' I
            SYSTEMS. LLC, ALEX E. JONES,
            DAVID JONES, OWEN SHROYER, and
            ROGI iR STONE.

                                   Defendants.


                                        DECLARATION OF DAVID JONES

                  I. David Jones, declare as follows:

                  1.      I am over the age of eighteen (18) years. and am competent to declare under oath

           the following, on personal knowledge

                  2       tam a citizen of the State of Texas and reside in Austin I have lived in Texas for

           69 years.

                  3.      I am a dentist by training and the father of Defendant Alex Jones, who is an adult.

                  4.      I have no personal or business connection to the Stale of Florida 1 do not live or

           work in Florida. I do not own or lease real property in Florida. I do not work in Florida. I do not

           personally do business in Florida. I do not operate, conduct, engage in, or carry on a business or

           business venture in Florida. I do not have an office or agency in Florida

                  5.      I have not personally engaged in any activity in Florida over the past ten years. I

           have not personally engaged in solicitation or service activities in Florida. To the best of my
Case 0:20-cv-61912-DPG Document 14-1 Entered on FLSD Docket 10/09/2020 Page 2 of 4




           knowledge. I have not personally prtx;essal, serviced, or manufactured products, materials, or

           things that were used or consumed in Florida in the ordinary course of commerce. trade, or use.

                  6.      I have not been lo Florida in over ten years The last time I was in Florida was for

           a vacation

                  7       1 have never been an owner of Defendant InfoWars, LLC or Defendant Free Speech

           Systems, LLC. It is my   understanding that the sole omit, of both limited liability companies is

           Alex Jones.

                  S.      I used to be the Director of I luman Relations for Free Speech Systems, 1.I.C, until

           my retirement from that position in the spring of 2020 I am no longer an employee ofFree Speech

           Systems, LLC I havenever been an employeeof InfoWars. 1.1.0 As Director of Human Relations

           for Free Speech Systems. LLC, 1was involved in human resource matters for the company. I base

           not held any other position or title with Free Speech Systems. LLC or InfoWars. 1.1.C.

                  9       Other than in my capacity as the former Director of Human Relations for Fret

           Speech Systems, LLC. I have not managed any of the business activities of Free Speech Systems.

           LLC: or InfoWars. LLC

                  10      I have not had any role in the creation, production, or dissemination of any content

           or programminu by Free Speech Systems or InfoWars, and was not in any way involved in the

           making or dissemination of the statementsby Roger Stone that are the subject of this lawsuit I did

           not appear on the program on which Mr. Stone uttered the statements at issue I had no role in the

           planning of this program or Mr Stone's statements I had no discussion with Mr. Stone or anyone

           else about Mr. Stone's statements before they were made.

                  11.     I do not rmall ever being aware of Mr. Stone's statements until after Plaintiff

           threatened and then instituted litigation against me and the otherDcfer.dants relating to Mr. Stone's
Case 0:20-cv-61912-DPG Document 14-1 Entered on FLSD Docket 10/09/2020 Page 3 of 4




           statements.

                  12.     To the best or my nxollection, I have not had any personal interaction with Mr.

           Stone other than a brief introduction.

                   13.    I have not worked in concert with Mr. Stone or any of the Defendants or served as

           an agent ofany of the Defendants in making, publishing, or disseminating thc allegedly defamatory

           statements at issue in this lawsuit. I did not participate in any way in the making or dissemination

           of Mr. Stone's statements at issue in this lawsuit. 1have not profited in any way from Mr. Stone's

           statements.

                  14.     I have not done anything to cause injury to Plaintiff.

                  15      Before Plaintiff threatened and then sued me, I do not recall having had any

           interaction with Plaintiff

                   16.    I have not personally directed activity at Florida residents, such as Plaintiff, that

           would have given me any type of fair waming that I might get sued in Florida.

                  17.     I am not a lawyer, media personality, author, or columnist on conservative or other

           issues on social media or elsewhere. Thus. I do not compete with Plaintiff in any of his activities

           as a lawyer, media personality, author, columnist, or pundit.

                  18.     I laving to defend this lawsuit in Florida, in a coon more than 1,300 miles from my

           home, would be particularly burdensome for me and would be unfair and unreasonable, especially

           in this time of Covid-19. This is particularly true since I am about to turn 70 and am already

           defending a lawsuit by Plaintiff based on the same allegations in the U.S. District Court for the

           Western District of Texas, in Austin. This Florida case appears to be entirely duplicative of the

           previously filed case that Plaintiff is pursuing against me and the other Defendants in Texas.

                  19.     1 was not even aware that Plaintiff had filed this action against me and the other


                                                            3
Case 0:20-cv-61912-DPG Document 14-1 Entered on FLSD Docket 10/09/2020 Page 4 of 4




           Defendants until I   was served   with process on August 21, 2020

                  I declare under penalty of perjury that the foregoing is true and corral.

           Executed on October-Q(2020

                                                               _


                                                          Davi 1 es
